DETAILED ACTION
	This office action is in response to the filing of the Applicant Amendment on 1/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 4/9/2021 via voicemail and 6/21/2021 via voicemail.

The application has been amended as follows: 
Amendment to the Preliminary Amendment to the Specification on 8/12/2019, top of Page 2:





Amendments to the claims:

1. An efficient  GaN-based LED chip based on a surface plasmon effect, the broadband efficient GaN-based LED chip is of a flip-chip structure, comprising…

 GaN-based LED chip based on a surface plasmon effect…

4. The efficient  GaN-based LED chip based on a surface plasmon effect…

5. A manufacturing method for the efficient  GaN-based LED chip based on a surface plasmon effect…

6. The manufacturing method for the efficient  GaN-based LED chip based on a surface plasmon effect…

7. The manufacturing method for the efficient  GaN-based LED chip based on a surface plasmon effect…

8. The manufacturing method for the efficient  GaN-based LED chip based on a surface plasmon effect…



Amendments to the Abstract:

An efficient  GaN-based LED chip based on a surface plasmon effect and a manufacturing method therefor. The efficient  GaN-based LED chip is of…


Amendments to the Title:
EFFICIENT GAN-BASED LED CHIP BASED ON SURFACE PLASMON EFFECT AND MANUFACTURING METHOD THEREFOR

Amendments to the Specification:
TECHNICAL FIELD
 [000 1] The present invention relates to the field of GaN-based light-emitting diode (LED) chips for visible light communications, and more particularly, relates to  --an-- efficient  wide bandgap --  GaN- based LED chip based on a surface plasmon (SP) effect and a manufacturing method therefor.
…
SUMMARY
[0005] The present invention provides  --an-- efficient --wide bandgap-- GaN-based LED chip based on a surface plasmon (SP) effect and a manufacturing method therefor with respect to GaN-based LED chips for visible light communications. 
 [0006] According to the -- wide bandgap --  GaN-based LED chip based on a SP effect of the present invention, a micro-nano composite metal structure is manufactured on a surface of a p- GaN layer of a LED chip. 
[0 0 07] The present invention is achieved by the following technical solutions. 
[0 0 0 8] 
…
[0017] A manufacturing method for any one of the efficient -- wide bandgap --GaN-based LED chip based on a SP effect above comprises the following steps of:
…
[0044] (1) The  efficient -- wide bandgap -- GaN-based LED chip of the present invention is of a flip-chip structure, and the flip-chip structure is beneficial to improve a working current density of the chip.
…
 efficient-- wide bandgap --GaN-based LED chip based on a surface plasmon…
…
[0086]  --An-- efficient-- wide bandgap --GaN-based LED chip based on a SP effect is shown in FIG. 1-8.
…
[0088] A manufacturing process of the  efficient-- wide bandgap -- GaN-based LED chip based on a SP effect is shown in FIGS. 1-1 to 1-8, and the steps are as follows.
…
[0098] The efficient -- wide bandgap -- GaN-based LED chip based…
[0099]  --An-- efficient-- wide bandgap --GaN-based LED chip based on a SP effect is shown in FIG. 2-7.
…
[0101] A manufacturing process of the  efficient-- wide bandgap -- GaN-based LED chip…
…
[0109] The efficient-- wide bandgap --GaN-based LED chip…
…
[0111]  --An --efficient-- wide bandgap --GaN-based LED chip based on a SP effect is shown in FIG. 3-8.
…
[0113] A manufacturing process of the  efficient-- wide bandgap --GaN-based LED chip…

[0122] The  efficient -- wide bandgap -- GaN-based LED chip…
…
[0124]  --An-- efficient --wide bandgap-- GaN-based LED chip…
…
[0126] A manufacturing process of the efficient --wide bandgap-- GaN-based LED chip…
…
[0139] The  efficient --wide bandgap-- GaN-based LED chip…


Allowable Subject Matter
Claims 1 and 3 - 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious the subject matter of independent claim 1.  Applicant has amended claim 1 to include prior identified allowable subject matter.  Please see Non-Final Rejection mailed on 10/7/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813